Citation Nr: 1115698	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  02-17 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Attorney Joseph R. Moore


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2004, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In September 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearing are associated with the claims file.

In March 2006, the Board remanded this claim for further evidentiary development.  The requested development was completed, and the case was returned to the Board.  In October 2009, the Board denied the claim of entitlement to service connection for PTSD.  In July 2010, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand this appeal to the Board.

In March 2011, the Veteran's attorney submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 


Over the course of this appeal, the Veteran has noted multiple in-service stressors he contends resulted in PTSD.  He has set forth his stressors in statements, testimony, and in medical records.  On a September 2000 statement, the Veteran reported that a friend switched places with him during a firefight, and that within minutes of switching places, the friend was killed.  The other stressor he reported was being told to get out of a fox hole by a Major.  Following a request for information from the VA, the Veteran provided a statement summarizing his stressors in May 2001.  He asserts that in February 1966, while on operation White Wing, he was assigned as a door gunner with the 1st Cavalry.  He said they provided low level firing in support of ground troops, and that they received heavy incoming fire.  He claims he witnessed the downing of at least three helicopters, and that his own helicopter was hit.  

At his October 2004 and September 2005 hearings he testified that his friend committed suicide, that he had an Air Medal for bringing rations to supply units in the field, and that there were firefights in the field when he delivered chow.  He also reported that there were incoming rounds at his base camp.  

The Veteran submitted another stressor statement in August 2006.  He said he had befriended E.R., and that they planned to go on rest and relaxation together to get away from the war.  He noted that he went to E.R.'s company after there had been no contact for a while, and was told that E.R. had committed suicide by gunshot.  The Veteran testified in September 2005 that he did not witness E.R. commit suicide.  In August 2006 and other statements, the Veteran again claimed to be a door gunner on helicopters and indicated he had been fired upon frequently.  He noted that fire fights and mortar attacks occurred frequently.  He has also reported having friends killed in Vietnam, but has not identified any of these friends.  

Service personnel records reflect that the Veteran was assigned as a cook to HHC 11th Aviation Group from January 1966 to January 1967, as part of the 1st Air Cavalry Division.  Staff Journals note that Headquarters 1st Air Cavalry Division was located at An Khe, Vietnam, and that the airfield there received incoming mortar rounds and small arms fire in February 1966.  The journals also verify that the 11th Aviation Group received approximately 12 rounds of incoming small arms fire on March 3, 1966.  There were no hits and no return fire.  The Aviation Group again received small arms fire a week later.  The journals show that on April 30, 1966, E.R. shot himself in the head.  He was assigned to 11 GS Company.  

Medical records show that the Veteran has been treated for PTSD since around 2000.  After VA examination in March 2001, the Veteran was diagnosed with chronic PTSD; the examiner noted the Veteran complained of a combat injury to the right thumb.  A private medical opinion from December 2010 was also submitted.  The physician also diagnosed the Veteran with chronic PTSD and related it to his combat experiences while serving in Vietnam.  

The Board has reason to doubt the Veteran's credibility in this case.  For example, the Veteran reports receiving the Air Medal and Combat Infantryman Badge, yet such is not reflected in the record.  He has also provided multiple stories on the nature of his right hand injury.  At his March 2001 VA examination he reported a combat injury to the right thumb.  During outpatient VA treatment in August 2003 he reported that he cut his wrist in service on a helicopter blade.  In actuality, service treatment records clearly note that the Veteran received a laceration on his right hand when opening a package of frozen food with a knife at work.  

Service personnel records reflect that the Veteran was assigned as a cook during the period in question.  The Veteran contends that he actually served as a door gunner.  However, his report of serving as a door gunner has evolved as at times he reports that his military occupational specialty was door gunner (VA hospitalization report September 20, 2000 to November 3, 2000; VA mental health treatment note dated September 4, 2007), and at other times he simply reports that he flew in helicopters to deliver chow to the troops in the field (September 14, 2005 testimony).  On request, the U. S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Research of Unit Records) reviewed morning reports for the 11th Aviation Group for the year 1966 and found no information concerning the Veteran performing duties as a door gunner.  Given the notations in the service records showing the Veteran served as a cook and the Veteran's lowered credibility, the Board finds that the reported stressors relating to being in hostile situations and witnessing traumatic events while serving as a door gunner are not consistent with his service.  

In this case, the evidence shows only 3 confirmed stressors.  First, small arms fire and mortar rounds hit the base where the Veteran's unit was stationed.  Second, the Veteran's unit took small arms fire.  Third, E.R. committed suicide on the base where the Veteran's unit was stationed (but outside of the Veteran's presence).  

While the Veteran has been diagnosed with PTSD by private and VA clinicians, these diagnoses are all based at least in part on stressors the Board has found to be inaccurate or inconsistent with the Veteran's military service.  As such, the Veteran should be scheduled for a VA psychiatric examination to determine whether he has PTSD based on any of his confirmed stressors or due to fear of hostile military activity.  Given the complexity of this Court remanded case an opinion is needed from a psychiatrist.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination, which must be conducted by a psychiatrist, to determine whether the Veteran suffers from PTSD as a result of verified in-service stressors.  These stressors include: (1) small arms fire and mortar rounds hitting the base where the Veteran's unit was stationed; (2) the Veteran's unit taking small arms fire and (3) E.R. committing suicide outside of the Veteran's presence on the base where the Veteran's unit was stationed.  The examiner should also address whether in this case fear of hostile military activity is adequate as a stressor to support a diagnosis of PTSD.  The claims file must be provided to and be reviewed by the psychiatrist in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  If PTSD is diagnosed, the examiner should specify the stressor upon which the diagnosis is based.  A complete rationale for all opinions expressed should be provided.  

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Upon readjudication, the RO must consider the revised version of 38 C.F.R. § 3.304(f) published July 13, 2010.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



